[Cite as Ullom v. Agoston, 2022-Ohio-3813.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

DEENA ULLOM, ET AL.,                                :

                Plaintiffs-Appellants,              :
                                                              No. 110715
                v.                                  :

EDWARD AGOSTON, ET AL.,                             :

                Defendants-Appellees.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 27, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-940267


                                              Appearances:

                Lipson O’Shea Legal Group, and Michael J. O’Shea, for
                appellants.

                The Carr Law Office, L.L.C., Adam E. Carr, and Eric K.
                Grinnell, for appellees.



ON RECONSIDERATION1

CORNELIUS J. O’SULLIVAN, JR., J.:

        1
        The original decision in this appeal, Ullom v. Agoston, 8th Dist. Cuyahoga
No. 110715, 2022-Ohio-696, released March 10, 2022, is hereby vacated. This opinion,
issued upon sua sponte reconsideration, is the court’s journalized decision in this appeal.
See App.R. 22(C); see also S.Ct.Prac.R. 7.01.
            Upon review, this court sua sponte reconsiders its decision in this case.

After reconsideration, the opinion as announced by this court on March 10, 2022,

Ullom v. Agoston, 8th Dist. Cuyahoga No. 110715, 2022-Ohio-696, is hereby vacated

and substituted with this opinion.

            Plaintiffs-appellants, Deena Ullom and Thomas Ullom (collectively

“appellants”), appeal from the trial court’s July 15, 2021 judgment that granted the

motion for judgment on the pleadings of defendants-appellees, Edward Agoston and

Sharon Agoston (collectively “appellees”). After review of the facts and law, we

affirm.

Procedural and Factual History

            This case arises out of appellees’ 2017 sale of a Brecksville, Ohio home

to appellants. A residential property disclosure form was incorporated into the

parties’ purchase agreement. Pursuant to the disclosure form, appellees were

required to disclose to appellants certain categories of defects on the premises.

Original Case

             In January 2019, appellants initiated an action against appellees,

alleging breach of contract and negligent misrepresentation. Specifically, appellants

alleged that the foundation and support systems of the home were faulty and that

such condition and the failure of appellees to disclose this condition to appellants

breached    the   parties’   purchase   agreement.      See    Ullom    v.   Agoston,

Cuyahoga C.P. No. CV-19-909957.
            Prior to appellees filing an answer, appellants filed a first amended

complaint, adding Erie Insurance Company (“Erie”), which was appellants’

homeowner insurer. Appellants asserted a bad-faith claim against the insurance

company.

            Erie answered appellants’ first amended complaint denying liability,

counterclaimed against appellants and cross-claimed against appellees. Appellees

answered both appellants’ first amended complaint and Erie’s cross-claim.

            In May 2019, Allstate Insurance Company (“Allstate”), appellees’

homeowners’ insurer, intervened in the action, seeking a judicial declaration that it

did not owe a duty to provide liability coverage to appellees or to pay for their

defense.

            In July 2019, appellees filed a motion for judgment on the pleadings,

both as to appellants’ first amended complaint and as to Erie’s cross-claim. Further,

Allstate filed a motion for judgment on the pleadings on its request for declaratory

relief.

            On September 11, 2019, the trial court granted both appellees and

Allstate’s motions for judgment on the pleadings. Pursuant to the court’s judgment,

Allstate was dismissed from the action and Erie’s cross-claim against appellees was

dismissed. The judgment specifically noted that appellants’ claims against Erie, and

Erie’s counterclaim against appellants, remained pending. Appellants appealed to

this court; the appeal was dismissed for lack of a final appealable order. See Ullom

v. Agoston, 8th Dist. Cuyahoga No. 109102, Motion No. 532759 (Oct. 16, 2019).
              In November 2019, appellants filed a motion for leave to file a second

amended complaint, seeking to bring appellees back into the case. The trial court

denied the motion.

              In July 2020, “counsel advised the court that the case [was] settled.”

The trial court advised “counsel to file a consent judgment entry, notice, or

stipulation of dismissal by 08/06/2020.” The trial court further stated that “failure

to comply with this order will result in dismissal, sua sponte, of all claims without

further notice to the parties, with costs to be assigned by the court.”

              On August 7, 2020, appellants filed a Civ.R. 41(A) notice of voluntary

dismissal, dismissing the action without prejudice.

              On August 14, 2020, the trial court filed an entry stating that “the

parties have failed to comply with this court’s prior order dated 07/07/2020. This

case is hereby dismissed with prejudice.”

              That same day, August 14, appellants filed “a motion for

reconsideration and/or motion to vacate order of August 14, 2020.” In their motion,

the appellants stated that “[t]his Court previously dismissed the other defendants

(the ‘Agostons’) and Allstate Insurance on a motion for summary judgment and a

motion for judgment on the pleadings by order dated September 11, 202[0]. This

left only defendant Erie Insurance as the sole remaining defendant in this case.”

Appellants stated that they “filed a Rule 41(A) voluntary dismissal of the remaining

defendant (Erie Insurance) on August 7, 2020 — thus terminating this case.”
              On August 27, 2020, relying on appellants’ representations in their

motion, the trial court granted the appellants’ motion for reconsideration and/or to

vacate its August 14, 2020 judgment, and noted that the case was dismissed without

prejudice pursuant to appellants’ August 7, 2020 voluntary dismissal. No appeal

was taken by appellants from that final judgment.

Refiled Case: Case Before this Court on Appeal

               In November 2020, appellants filed this action against appellees,

alleging breach of contract, fraudulent misrepresentation, and fraudulent

concealment; all claims arose from the 2017 sale of the same home that was the

subject of the first lawsuit.

              In February 2021, appellants filed a first amended complaint. The

amended complaint provided additional information about appellees’ alleged fraud.

Appellees answered the first amended complaint and asserted affirmative defenses

including res judicata, collateral estoppel, and law of the case.

               In March 2021, appellees filed a motion for judgment on the

pleadings. On July 15, 2021, in an 11-page entry, the trial court granted the motion

for judgment on the pleadings on the ground of res judicata. The trial court noted

that when appellants filed their August 7, 2020 voluntary dismissal in the first case,

the remaining defendant was Erie, and that appellants failed to appeal from the final

judgment in the first case. Appellants now appeal and raise a sole assignment of

error for our review:
      Once the entirety of the First Case was dismissed without prejudice
      pursuant to Ohio Civ.R. 41(A) all prior interlocutory orders and rulings
      of the trial court were nullified and of no further force and effect, and
      thus res judicata does not apply to any re-filed complaint.

Law and Analysis

              We review a trial court’s determination regarding a motion for

judgment on the pleadings de novo. Schmitt v. Edn. Serv. Ctr., 8th Dist. Cuyahoga

No. 97623, 2012-Ohio-2210, ¶ 8, citing State ex rel. Midwest Pride IV, Inc. v.

Pontious, 75 Ohio St. 3d 565, 569, 664 N.E.2d 931 (1996).

               A Civ.R. 12(C) motion for judgment on the pleadings presents only

questions of law. Shingler v. Provider Servs. Holdings, L.L.C., 8th Dist. Cuyahoga

No. 106683, 2018-Ohio-2740, ¶ 17, citing Whaley v. Franklin County Bd. of

Commrs., 92 Ohio St.3d 574, 581-582, 752 N.E.2d 267 (2001). Dismissal of a

complaint is appropriate under Civ.R. 12(C) when, after construing all material

allegations in the pleadings, along with all reasonable inferences drawn therefrom

in favor of the plaintiff, the court finds that the plaintiff can prove no set of facts in

support of his or her claim that would entitle the plaintiff to relief. Pontious at 570;

Socha v. Weiss, 2017-Ohio-7610, 97 N.E.3d 818, ¶ 9 (8th Dist.).

              Appellees’ motion for judgment on the pleadings asserted:

(1) appellants failed to plead a factual basis for survival of their claims; (2) Ohio does

not permit claims for negligent failure to disclose defects in real estate;

(3) appellants failed to allege fraud with particularity; and (4) the doctrine of res
judicata barred the action. The trial court granted the motion pursuant to the

doctrine of res judicata. That doctrine is dispositive of this appeal.

              In this case, both the original and the refiled action were assigned to

the same judge. Thus, in considering the issue of res judicata, the trial court took

judicial notice of its own docket. In Indus. Risk Insurers v. Lorenz Equip. Co.,

69 Ohio St. 3d 576, 635 N.E.2d 14 (1994), the Ohio Supreme Court considered

       whether a trial court, when ruling on a Civ.R. 41(B)(1) motion to
       dismiss for want of prosecution in an action that has been refiled after
       a voluntary dismissal per Civ.R. 41(A)(1)(a), may consider the dilatory
       conduct of the nonmoving party in the previously filed action.

Id. at 579.

              The court answered “in the affirmative.” Id. The court reasoned that

“a trial court is not required to suffer from institutional amnesia. It is axiomatic that

a trial court may take judicial notice of its own docket.” Id. at 580. On the authority

of Indus. Risk Insurers, we find that the trial court was permitted to take judicial

notice of its own docket. Therefore, we now consider the trial court’s judgment

granting the appellees’ motion for judgment on the pleadings on the basis of res

judicata.

               The doctrine of res judicata provides that “a valid, final judgment

rendered upon the merits bars all subsequent actions based upon any claim arising

out of the transaction or occurrence that was the subject matter of the previous

action.” Grava v. Parkman Twp., 73 Ohio St.3d 379, 382, 653 N.E.2d 226 (1995).

“[T]he doctrine of res judicata requires a final order of the court to preclude
relitigation of issues that have or could have been raised in a prior proceeding.”

Deutsche Bank Natl. Co. v. Caldwell, 8th Dist. Cuyahoga No. 100594, 2014-Ohio-

2982, ¶ 19.

              In considering a claim under the doctrine of res judicata, we ask

whether:

      (1) there is a final, valid decision on the merits by a court of competent
          jurisdiction; (2) the second action involves the same parties or their
          privies as the first; (3) the second action raises claims that were or
          could have been litigated in the first action; and (4) the second
          action arises out of the transaction or occurrence that was the
          subject matter of the previous action.

(Citation omitted.) Lenard v. Miller, 8th Dist. Cuyahoga No. 99460, 2013-Ohio-

4703, ¶ 27.

              In the original case, the trial court granted judgment on the pleadings

on appellants’ claims against appellees. The trial court reached a final decision on

the merits relative to appellees on September 11, 2019. That September 2019

judgment also disposed of the claims relative to Allstate. Appellants appealed, but

the appeal was dismissed for lack of a final, appealable order because Erie still

remained as a defendant. An appellate court, in furtherance of Civ.R. 54(B), will not

allow for a matter to be brought before it in a piecemeal fashion. See Rae-Ann

Suburban, Inc. v. Wolfe, 8th Dist. Cuyahoga No. 107536, 2019-Ohio-1451, ¶ 15. The

court’s entry did not indicate “that there is no just cause for delay,” demonstrating

that the trial court did not intend the decision to be immediately appealable. Id. at

¶ 13, quoting Noble v. Colwell, 44 Ohio St.3d 92, 97, 540 N.E.2d 1381 (1989) (“A
trial court’s use of Civ.R. 54(B) certification is ‘within its sound discretion.’”). The

original case was resolved by the trial court’s final order on August 27, 2020.

                At that point there was a final, valid decision on the merits by a court

of competent jurisdiction fulfilling the first requirement of Lenard.

                The record before us reflects that the second action involved the same

parties, that is, appellants and appellees. The claims in the second action arose out

of the very same 2017 sale of the Brecksville home. The claims in the second action

either were or could have been raised in the original action. The second, third, and

fourth elements of Lenard are also met. Appellants’ claims in the refiled action

clearly meet the Lenard elements and are barred by the doctrine of res judicata.

                Appellants contend that the doctrine of res judicata should not apply

in this case.    Specifically, they maintain that their August 7, 2020 voluntary

dismissal of the original action nullified the trial court’s judgment on the pleadings

in favor of appellees and against them in that first action. This argument has been

rejected by the Supreme Court of Ohio.

                In Denham v. New Carlisle, 86 Ohio St.3d 594, 716 N.E.2d 184

(1999), a widow filed suit against the city of New Carlisle and other defendants

relative to the death of her husband. The city filed a motion for summary judgment

on the ground of immunity and the trial court granted the motion. The trial court’s

judgment entry stated that its decision was not a final appealable order.2 Thereafter,


      2 At the time of the trial court’s decision in Denham, a judgment granting summary

judgment on the basis of immunity was not a final, appealable order. It currently is,
however. See R.C. 2744.02(C).
the plaintiff voluntarily dismissed her claims against the remaining defendants

under Civ.R. 41(A)(1). The plaintiff then appealed. The Second Appellate District

dismissed the appeal on the ground that the summary judgment was “an

interlocutory non-final order[.]” Id. at 594.

              The Supreme Court of Ohio disagreed with the Second District and

reversed the judgment, holding that “[a] trial court’s decision granting summary

judgment based on immunity for one of several defendants in a civil action becomes

a final appealable order when the plaintiff voluntarily dismisses the remaining

parties to the suit pursuant to Civ.R. 41(A)(1).” Id. at syllabus. The court clarified

“that a Civ.R. 41(A) dismissal should be construed to render the parties as if no suit

had ever been brought, but only with respect to the dismissed parties.” (Emphasis

added.) Id. at 597.

              Although Denham referred to a plaintiff dismissing “parties,” at the

time Denham was decided, Civ.R. 41(A)(1) permitted a plaintiff to dismiss an

“action,” not a party or parties. Two years after Denham was decided, Civ.R. 41 was

amended to incorporate the holding of Denham. See Staff Note to July 1, 2001

Amendment to Civ.R. 41.

              As it is now written, Civ.R. 41 provides that

      [s]ubject to the provisions of Civ.R. 23(E), Civ.R. 23.1, and Civ.R. 66, a
      plaintiff, without order of court, may dismiss all claims asserted by that
      plaintiff against a defendant by doing either of the following:

      (a) filing a notice of dismissal at any time before the commencement of
      trial unless a counterclaim which cannot remain pending for
      independent adjudication by the court has been served by that
      defendant;

      (b) filing a stipulation of dismissal signed by all parties who have
      appeared in the action.

      Unless otherwise stated in the notice of dismissal or stipulation, the
      dismissal is without prejudice, except that a notice of dismissal
      operates as an adjudication upon the merits of any claim that the
      plaintiff has once dismissed in any court.

Civ.R. 41(A)(1).

              Civ.R. 41(A) differs from Civ.R. 41(B), the difference being that

Civ.R. 41(B) allows a trial court to involuntarily “dismiss an action or claim.”

Civ.R. 41(B)(1); Pattison v. W.W. Grainger, Inc., 120 Ohio St. 3d 142, 2008-Ohio-

5276, 897 N.E.2d 126, ¶ 16, quoting pre- and post-Denham Civ.R. 41(A). (“The key

difference between the pre-Denham rule and the current rule is that the pre-

Denham rule stated that ‘an action may be dismissed by the plaintiff,’” whereas the

current rule reads that a plaintiff “‘may dismiss all claims asserted by that plaintiff

against a defendant.’”).

              This case, based on appellants’ own representations, falls under

Denham, as the appellants dismissed only the remaining party, Erie, thereby

creating a final, appealable order as to the trial court’s prior interlocutory order.

              Because this case fits squarely under the Supreme Court of Ohio’s

holding in Denham, we find that this action is barred under the doctrine of res

judicata. The appellants’ sole assignment of error is without merit and hereby

overruled.

              Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________________
CORNELIUS J. O’SULLIVAN, JR., JUDGE


FRANK DANIEL CELEBREZZE, III, P.J., and
MARY EILEEN KILBANE, J., CONCUR